                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


JEFFERY SAVAGE (#196217) CIVIL ACTION

VERSUS

JOSEPH LAMARTINIERRE, ET AL. NO.:18-00831-BAJ-RLB


                              RULING AND ORDER

       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 53) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses the Motions to Dismiss filed by Defendants (Docs. 41 &

45). The Magistrate Judge recommended that Defendants' Motions be denied in part

as moot with regards to Plaintiffs claims for conspiracy and retaliation, as the Court

had previously concluded that Plaintiffs Complaint, as amended, stated a claim for

retaliation and conspiracy. Additionally, the Magistrate Judge recommended that the

Motions be denied in all other regards due to the sufficiency of Plaintiffs Complaint,

as amended. The Magistrate Judge further recommended that this matter be referred

to him for further proceedings.

       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were


filed by either party.
       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      Accordingly,

      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 53) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Defendants' Motions to Dismiss (Docs.

41 & 45) are DENIED IN PART AS MOOT with regards to Plaintiffs claims for

conspiracy and retaliation.


      IT IS FURTHER ORDERED that in all other regards the Motions to

Dismiss (Docs. 41 & 45) are DENIED.

      IT IS FURTHER ORDERED that this matter be referred to the Magistrate

Judge for further proceedings.


      IT IS FURTHER ORDERED that Plaintiffs Motion to Dismiss Defendant's

Motion as Moot (Doc. 50), which is appropriately considered to be an opposition to the

instant motions, be terminated as a motion by the Clerk of Court.



                          Baton Rouge, Louisiana, this ^ l day of January, 2020.




                                             ^
                                       JUDGE BRIAN A.
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
